Order filed January 10, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00965-CV
                                   ____________

                    WALIAKBAR MUHAMMAD, Appellant

                                         V.

                     ALBERTO CHUC-ROSALES, Appellee


                 On Appeal from County Civil Court at Law No. 2
                              Harris County, Texas
                        Trial Court Cause No. 1094566

                                      ORDER

      No reporter’s record has been filed in this case. Court reporter Kevin J.
Bruzewski informed this court that appellant has not made arrangements to pay for
the reporter’s record. On November 6, 2018, the clerk of this court notified appellant
that we would consider and decide those issues that do not require a reporter’s record
unless appellant, within 15 days of notice, provided this court with proof of payment
or arrangements to pay for the record. See Tex. R. App. P. 37.3(c). No response has
been received.
                                          1
      Accordingly, we order appellant to file a brief in this appeal by February 11,
2019. If appellant fails to comply with this order, the court will dismiss the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b).



                                  PER CURIAM




                                         2